Citation Nr: 0317251	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  97-33 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cardiovascular 
disease.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbar spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The issues of entitlement to an increased evaluation for 
degenerative joint disease of the lumbar spine and service 
connection for cardiovascular disease on the merits will be 
addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The claim of entitlement to service connection for heart 
disease was initially denied in an unappealed April 1991 
rating decision.

3.  Evidence submitted since the April 1991 rating decision 
is new and bears directly and substantially on the question 
of whether the veteran currently suffers from cardiovascular 
disease that is of service onset.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for service connection for cardiovascular disease.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issue on appeal.  Nevertheless, the Board finds that, 
given the favorable action taken in this case, no further 
assistance in developing the facts pertinent to this limited 
issue is required at this time.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2001), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)). 

In this case, the Waco RO initially denied the veteran's 
claim of entitlement to service connection for heart disease 
in an April 1991 rating decision on the basis that this 
disability was "not shown by the evidence of record."  At 
the time of this decision, the claims file included a January 
1991 VA examination report containing a diagnosis of 
asymptomatic arteriosclerotic vascular disease.  The RO 
notified the veteran of this decision in April 1991, but he 
did not respond within one year.

As the veteran did not initiate an appeal of the April 1991 
rating decision, this decision is final under 38 U.S.C.A. 
§ 7105(c).  Accordingly, the veteran's claim of entitlement 
to service connection for cardiovascular disease can only be 
reopened on the basis of new and material evidence submitted 
since the April 1991 decision.

In this regard, the Board notes that a newly received service 
medical record, dated in September 1982, shows treatment for 
complaints of substernal chest pain and an assessment of 
possible unstable angina.  Also, a May 1995 private 
echocardiogram report indicates findings of mild left 
ventricular hypertrophy and mild aortic insufficiency.  
Finally, a July 1998 VA heart examination report contains a 
diagnosis of hyperlipidemia, uncontrolled with medications.  
This evidence bears directly and substantially on the 
question of whether the veteran currently suffers from a 
cardiovascular disorder of service onset.  Accordingly, the 
Board deems these records to be new and material evidence, 
and the veteran's claim of entitlement to service connection 
for cardiovascular disease is reopened.  See Hodge v. West, 
155 F.3d at 1363 (the veteran is not required to demonstrate 
that new and material evidence, in and of itself, would 
probably change the outcome of the claim; rather, the 
emphasis is on the completeness of the evidentiary record).  


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for cardiovascular disease; to 
that extent only, the appeal is granted.


REMAND

Having reopened the veteran's claim for service connection 
for cardiovascular disease, the Board finds that this claim 
is sufficiently plausible that a VA examination addressing 
the nature, extent, and etiology of the veteran's disorder is 
"necessary" under 38 U.S.C.A. § 5103A(d) and should be 
conducted before further Board action on this claim.

As indicated above, the veteran's appeal includes the issue 
of entitlement to an increased evaluation for degenerative 
joint disease of the lumbar spine.  The RO has evaluated this 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  

During the pendency of this appeal, however, the criteria of 
Diagnostic Code 5293 were substantially revised.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002).  The United States Court 
of Appeals for Veterans Claims (Court) has held that if the 
applicable laws or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In a subsequent 
precedent opinion, however, the VA Office of General Counsel 
determined that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the intervening change is more favorable to the 
veteran.  If the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  The Board may, however, apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 1999).

The newly enacted provisions of Diagnostic Code 5293 allow 
for intervertebral disc syndrome (preoperatively or 
postoperatively) to be evaluated based either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining (under 38 C.F.R. § 4.25) separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  While the veteran's recent 
VA examinations have focused on limitation of motion of the 
lumbar spine, the specific symptoms addressed in the revised 
diagnostic criteria have not been adequately addressed, 
particularly in regard to the nature and extent of any 
incapacitating episodes.  Thus, it is essential that the RO 
afford the veteran a more comprehensive examination and also 
readjudicate his claim under the newly enacted diagnostic 
criteria.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim of entitlement to an 
increased evaluation for degenerative 
joint disease of the lumbar spine.  The 
RO should provide a specific explanation 
of the relative duties of the VA and the 
veteran in obtaining such evidence.

2.  Then, the RO should afford the 
veteran a VA cardiovascular examination 
to address the nature, extent, and 
etiology of his cardiovascular disease.  
The RO should provide the examiner with 
the veteran's claims file, and the 
examiner should review the entire file in 
conjunction with the examination.  Based 
on the examination results and the claims 
file review, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
veteran's cardiovascular disease is 
etiologically related to service.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

3.  The RO should then afford the veteran 
a VA orthopedic examination addressing 
the nature and extent of his degenerative 
joint disease of the lumbar spine.  The 
examiner should be provided with the 
veteran's claims file and must review the 
entire claims file in conjunction with 
the examination.   The examiner should 
perform all necessary radiological 
studies of the lumbar spine, specifically 
to include x-rays.  The examination of 
the lumbar spine should include range of 
motion studies, commentary as to the 
presence and extent of any painful motion 
or functional loss due to pain, specific 
information as to the frequency and 
duration of incapacitating episodes in 
the past 12 months, and a description of 
all neurologic manifestations (e.g., 
radiating pain into an extremity).  
All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.

4.  Then, after ensuring that all 
requested development has been 
accomplished, the RO should readjudicate 
the veteran's claim of entitlement an 
increased evaluation for degenerative 
joint disease of the lumbar spine as well 
as the issue of service connection for 
cardiovascular disease on the merits.  If 
the determinations are less than fully 
favorable to the veteran, the RO should 
issue a Supplemental Statement of the 
Case, with inclusion of 38 C.F.R. § 3.159 
(2002) and the newly revised criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  
The veteran should be allowed a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



